11‐4900 
United States. v. Zayac 
 
                  UNITED STATES COURT OF APPEALS 
                      FOR THE SECOND CIRCUIT 
                                           August Term, 2013 
                              (Argued:  March 19, 2014   
                           Final Submission:  April 29, 2014   
                              Decided:  August 27, 2014) 
                                           Docket No. 11‐4900 

                                                                      
                           UNITED STATES OF AMERICA, 
                                    Appellee, 

                                                               v. 
                                         ANDREW ZAYAC, 
                                         Defendant–Appellant.* 
                                                                      
Before:  STRAUB, SACK, and LOHIER, Circuit Judges. 
       The defendant, convicted in the United States 
District Court for the District of Connecticut (Janet C. 
Hall, Judge) on several counts arising from the 
kidnapping, robbery, and murder of a drug dealer, 
challenges the sufficiency of the evidence against him, 
two evidentiary rulings, and the courtʹs refusal to 
instruct the jury regarding the affirmative defense of 
duress.  Because we conclude that the defendant has 
failed to identify any error or abuse of discretion by the 
district court, the judgment of the district court is 
              AFFIRMED. 


                                                            
   The Clerk of the Court is respectfully directed to amend 
    *

the caption as shown. 
                                                        11‐4900 
                                         United States. v. Zayac 

             ANDREW J. FRISCH (Jeremy B. Sporn, of 
             counsel), New York, NY, for the Defendant–
             Appellant. 
             MICHAEL J. GUSTAFSON (Sandra S. 
             Glover, of counsel), Assistant United States 
             Attorneys, for Deirdre M. Daly, Acting 
             United States Attorney for the District of 
             Connecticut, New Haven, CT, for the 
             Appellee. 
SACK, Circuit Judge: 
       Andrew Zayac was convicted after a jury trial on 
several counts arising from his involvement in the 
kidnapping, robbery, and murder of a drug dealer.  
After rejecting his motion for a new trial and acquittal, 
the district court (Janet C. Hall, Judge) sentenced Zayac 
principally to two concurrent terms of life 
imprisonment.  On this appeal, Zayac challenges the 
sufficiency of the evidence presented against him as to 
several of the counts of conviction, two of the district 
courtʹs evidentiary rulings, and the courtʹs refusal to 
instruct the jury regarding the affirmative defense of 
duress to the kidnapping and robbery charges.  Because 
we conclude that Zayac has failed to identify any error 
in his conviction, we affirm the judgment of the district 
court. 
                   BACKGROUND 
       The evidence presented at trial established that 
on the evening of February 8, 2009, Zayac drove from 
New Rochelle, New York, to the Bronx to pick up 
Edward Rivera, a man from whom Zayac had 
previously purchased substantial quantities of 
marijuana for resale.  Also in the car was Zayacʹs 
sometime co‐worker, Heriberto Gonzalez.  Zayac would 
later tell police that he had agreed with Rivera to 

                            2 
 
                                                        11‐4900 
                                         United States. v. Zayac 

purchase more than $100,000 worth of marijuana on this 
occasion.  
      Rivera left his building to meet the two men, 
carrying two duffel bags containing some sixty pounds 
of marijuana.  After placing the bags in the trunk of 
Zayacʹs blue Jeep, Rivera got into the back seat, and the 
three men drove away. 
       At some point thereafter, Rivera was shot twice at 
close range as he sat in the Jeep.  Zayac and Gonzalez 
drove to the Padanaram Reservoir in Danbury, 
Connecticut.  It was there that Riveraʹs 232‐pound body 
was eventually discovered, having apparently been 
pushed and dragged to the bottom of a hill, some 
distance from the road.  
       After disposing of the body, Zayac and Gonzalez 
drove to the home of Zayacʹs girlfriend in New 
Rochelle, where they transferred the drugs to a vehicle 
that she leased.  The two men then drove the Jeep to 
Gonzalezʹs residence in the Bronx, where they picked 
up Gonzalezʹs car.  Surveillance video obtained from a 
nearby oil company showed the Jeep being set on fire 
soon afterward, in the early hours of the morning 
following the murder.  Both Zayac and Gonzalez 
suffered severe burns that night.  Zayac later instructed 
his girlfriend to report the Jeep, which was registered in 
her name, stolen and to identify him as ʺKevin Hillʺ in 
her communications with police.  She did so.  
      On March 1, 2009, agents of the United States 
Drug Enforcement Administration and other federal 
law enforcement personnel executed a search warrant at 
the home of Zayacʹs parents in Scarsdale, New York.  In 
the course of the search, agents discovered three large 
bags of marijuana concealed behind wall panels, as well 
as medical supplies for treating burns and documents 
indicating that Zayac had consulted a plastic surgeon.  
                            3 
 
                                                          11‐4900 
                                           United States. v. Zayac 

Zayac and his girlfriend were present at the search.  He 
agreed to speak with investigators, and was taken to a 
local police station for that purpose. 
       Zayac met with investigators three times in the 
days immediately following the search.  He met with 
them again in December 2010.  His account of what 
transpired on the night of Riveraʹs murder changed 
each time, but he eventually settled on a narrative that 
put the blame for Riveraʹs killing and the destruction of 
the evidence squarely on Gonzalez.   
       Although Zayac did not testify at trial, a 
government witness recounted the version of events he 
gave investigators. Because that account is relevant to 
part of our analysis, we briefly recite the pertinent 
details.  According to Zayac, sometime after Rivera got 
into the Jeep, Gonzalez produced a small semiautomatic 
handgun from his backpack, along with some zip ties.  
Gonzalez then ordered Rivera at gunpoint to put the zip 
ties on himself.  Moments later, as Zayac drove the 
vehicle northward, Gonzalez shot Rivera in the chest.  
Gonzalez then told Zayac to be happy it was not him 
who was shot.  Once near the Padanaram Reservoir in 
Danbury, Zayac turned down a secluded road and 
stopped on the shoulder.  Gonzalez insisted that Zayac 
help him pull Riveraʹs body from the car.  Zayac told 
investigators that he then returned to the driverʹs seat of 
the Jeep while Gonzalez disappeared down the 
roadside hill with the body for several minutes.  When 
Gonzalez reappeared, the two men drove back to New 
York, where they proceeded to stow the marijuana at 
the home of Zayacʹs girlfriend before burning the Jeep.   
      The Proceedings in the District Court 
        Zayac was tried before a jury and convicted of 
kidnapping, see 18 U.S.C. § 1201(a)(1); felony murder, 
see  id. §§ 2, 924(c), 924(j)(1) ; robbery, see  id. §§ 2, 
                              4 
 
                                                        11‐4900 
                                         United States. v. Zayac 

1951(a); possession of marijuana with intent to 
distribute, see id. § 2; 21 U.S.C. § 841(a)(1), (b)(1)(D); 
conspiracy to use or possess a firearm in furtherance of 
a violent felony or drug crime, see 18 U.S.C. § 924(o); 
three counts of destroying or concealing evidence, see id. 
§§ 2, 1519; and one count of conspiracy to destroy or 
conceal evidence, see id. § 371.  Gonzalez was tried 
separately.   
       Zayacʹs defense focused on his attempt to pin 
responsibility for the crimes on Gonzalez.  To that end, 
Zayac sought to enter into evidence an empty holster 
and magazine recovered from Gonzalezʹs home during 
a consensual search.  The defense argued that these 
items suggested that Gonzalez may have possessed a 
firearm, and that this tended to corroborate Zayacʹs 
claim that Gonzalez had killed Rivera.  The district 
court refused to admit the proffered exhibits on the 
grounds that they would invite the jury to draw 
speculative inferences.   
       For its part, the government introduced the 
inconsistent statements Zayac had made to 
investigators.  The defense sought to mitigate the effect 
of these inconsistencies by proffering the testimony of 
an attorney who had advised Zayac at the time the 
statements were made.  The court heard the proffered 
testimony out of the presence of the jury.  Zayacʹs 
former attorney recounted that Zayac had apologized to 
him for lying to investigators and explained that he had 
done so because he feared Gonzalez.  The court 
concluded that the testimony was irrelevant, and 
declined to admit the evidence.   
       Toward the close of trial, Zayac requested that the 
court instruct the jury regarding the affirmative defense 
of duress with respect to the kidnapping, robbery, and 
destruction of evidence counts.  The court declined to 

                            5 
 
                                                           11‐4900 
                                            United States. v. Zayac 

do so, concluding that Zayacʹs defense failed as a matter 
of law because no reasonable juror could find that he 
lacked a reasonable opportunity to escape during the 
course of the criminal conduct.   
        After trial, Zayac moved for acquittal and a new 
trial, which the court denied.  On November 22, 2011, 
the court sentenced Zayac to concurrent terms of life in 
prison on the kidnapping and murder counts, as well as 
lesser terms of years on seven other counts.  This appeal 
followed. 
                      DISCUSSION 
       The propriety of the district courtʹs refusal to 
provide requested jury instructions is a question of law, 
which we review de novo.  United States v. Nouri, 711 
F.3d 129, 143 (2d Cir.), cert. denied, 134 S. Ct. 309 (2013).  
We also review challenges to the sufficiency of the 
evidence underlying a criminal conviction de novo.  E.g., 
United States v. Mi Sun Cho, 713 F.3d 716, 720 (2d Cir. 
2013) (per curiam).  The district courtʹs decision to 
exclude evidence is subject to review for abuse of 
discretion.  United States v. Kozeny, 667 F.3d 122, 137 (2d 
Cir. 2011), cert. denied, 133 S. Ct. 1794 (2013). 
     I.   Sufficiency of the Evidence 
       We begin with Zayacʹs contentions regarding the 
sufficiency of the evidence underlying his convictions 
on the kidnapping, robbery, firearms and murder 
counts.  A defendant ʺchallenging the sufficiency of the 
evidence . . . faces an uphill battle, and bears a very 
heavy burden.ʺ  Mi Sun Cho, 713 F.3d at 720 (internal 
quotation marks and ellipsis omitted).  Although our 
review is de novo, ʺthe evidence must be viewed in the 
light most favorable to the government, with all 
reasonable inferences drawn in its favor.  The question 
is not whether this Court believes that the evidence at 

                              6 
 
                                                            11‐4900 
                                             United States. v. Zayac 

trial established guilt beyond a reasonable doubt, but 
rather, whether any rational trier of fact could have 
found the essential elements of the crime beyond a 
reasonable doubt.ʺ  Id. (internal quotation marks, 
brackets, and citations omitted; emphasis in original); 
accord United States v. Howard, 214 F.3d 361, 363 (2d Cir.) 
(ʺ[We] resolve all inferences from the evidence and 
issues of credibility in favor of the verdict.ʺ), cert. denied, 
531 U.S. 909 (2000).  Moreover, ʺthe juryʹs verdict may 
be based on circumstantial evidence, and the 
Government is not required to preclude every 
reasonable hypothesis which is consistent with 
innocence.ʺ  United States v. Ogando, 547 F.3d 102, 107 
(2d Cir. 2008) (internal quotation marks and citation 
omitted); accord United States v. Glenn, 312 F.3d 58, 64 
(2d Cir. 2002) (ʺ[T]he prosecution may prove its case 
entirely by circumstantial evidence so long as guilt is 
established beyond a reasonable doubt.ʺ). 
       Zayac claims that his ʺpresence in the Jeep and 
his association with Gonzalez, even coupled with his 
(just acquired) knowledge of Gonzalezʹs murderous and 
felonious intent, is insufficient to show knowing 
participation inʺ the kidnapping, robbery, firearms 
offenses, and murder.  Appellantʹs Br. 38.  But the 
convictions here did not rest only on evidence of 
Zayacʹs presence in the Jeep.  The trial record contains 
extensive evidence from which the jury could properly 
have inferred Zayacʹs knowing participation in these 
crimes, including: (a) Zayac appeared to lure Rivera 
into a trap by offering to pay an above‐market price for 
the marijuana and telling him not to involve any of his 
associates in the transaction; (b) Zayac and Gonzalez set 
about methodically destroying all evidence of the 
murder together and left the marijuana in Zayacʹs hands 
for safekeeping; and (c) Zayac actively sought to conceal 
his involvement in the crimes, including by instructing 
                               7 
 
                                                          11‐4900 
                                           United States. v. Zayac 

his girlfriend to lie on his behalf and by repeatedly lying 
to the government regarding his role.  We conclude that 
the jury could properly have found that Zayac either 
committed the charged offenses himself or that he 
ʺjoined [in Gonzalezʹs] specific venture and shared in it, 
and that his efforts contributed to its success, or, in 
other words . . . that [he otherwise] consciously assisted 
the commission of the [charged] crime[s] in some active 
way.ʺ  Ogando, 547 F.3d at 107 (internal quotation marks 
omitted).  We therefore reject Zayacʹs contention that 
the evidence was insufficient to support his conviction.  
    II.   The District Courtʹs Evidentiary Rulings 
       We also reject Zayacʹs challenges to the district 
courtʹs evidentiary rulings.  Under Rule 403 of the 
Federal Rules of Evidence, a trial court may refuse to 
admit evidence the probative value of which ʺis 
substantially outweighed by a danger of . . . unfair 
prejudice, confusing the issues, [or] misleading the 
jury.ʺ  Fed. R. Evid. 403.  It is well established that ʺso 
long as the district court has conscientiously balanced 
the proffered evidenceʹs probative value with the risk 
for prejudice, its conclusion will be disturbed only if it is 
arbitrary or irrational.ʺ  United States v. Awadallah, 436 
F.3d 125, 131 (2d Cir. 2006).   
       The record reveals that the court in this case 
engaged in just such a conscientious balancing when it 
declined to admit the holster and magazine recovered 
from Gonzalezʹs house.  The district court determined 
that this evidence, if introduced, risked leading the jury 
to conclude that Gonzalez owned a gun and that this 
gun was the murder weapon.  This chain of inferences, 
the district court found, would have been based on 
speculation rather than reasoned deduction from the 
evidence, since the holster was empty when it was 
recovered, the murder weapon was not found, and 

                              8 
 
                                                         11‐4900 
                                          United States. v. Zayac 

forensic testing had failed to establish with precision 
what kind of firearm was used to kill Rivera.  In light of 
the high risk that the jury would engage in speculation, 
the district court concluded that the potential for 
prejudice outweighed the probative value of this 
evidence.  Because we find this determination neither 
arbitrary nor irrational, we will not disturb it. 
       We also reject Zayacʹs challenge to the district 
courtʹs refusal to admit testimony of Zayacʹs former 
attorney to the effect that Zayac lied to investigators 
because he feared retaliation from Gonzalez.  This 
testimony ordinarily would be inadmissible hearsay.  
See Fed. R. Evid. 801(c), 802.  In this case, however, 
Zayac argued, among other things, that the testimony 
was admissible to show his state of mind at the time he 
lied to the authorities and thereby to contradict the 
inference of guilt which the government sought to elicit 
by introducing Zayacʹs false exculpatory statements.  
See Fed R. Evid. 401, 803(3). 
       We need not decide whether the district court 
erred by refusing to admit this testimony because any 
such error would have been harmless.  See, e.g., United 
States v. Miller, 626 F.3d 682, 688 (2d Cir. 2010) (ʺ[E]ven 
where we conclude that an evidentiary ruling was 
manifestly erroneous, we will nonetheless affirm if the 
error was harmless—that is, if we can conclude that the 
error did not affect substantial rights.ʺ (internal 
quotation marks omitted)), cert. denied, 132 S. Ct. 379 
(2011); Fed. R. Crim. P. 52(a).  ʺUnder harmless error 
review, we ask whether we can conclude with fair 
assurance that the errors did not substantially influence 
the jury.ʺ  United States v. Oluwanisola, 605 F.3d 124, 133 
(2d Cir. 2010) (internal quotation marks omitted).   A 
government witness twice told the jury that Zayac had 
indicated to investigators that he was afraid of 

                             9 
 
                                                                                    11‐4900 
                                                                     United States. v. Zayac 

Gonzalez.  Zayacʹs stated fear was therefore in the 
record, and his counsel was free to argue that this fear 
mitigated any inference of guilt from his inconsistent 
statements.  We therefore find no error affecting Zayacʹs 
substantial rights and no reason to reverse the district 
courtʹs determination.  See United States v. Gupta, 747 
F.3d 111, 133 (2d Cir. 2014) (ʺThe fact that the excluded 
statement did no more than confirm undisputed facts 
. . . also contributes to our conclusion that, if the 
limitation on [witness] testimony was error, the error 
was harmless.ʺ (internal quotation marks omitted)); 
Oluwanisola, 605 F.3d at 134 (stating that, to determine 
whether error was harmless, we consider, among other 
factors, ʺwhether the excluded material was 
cumulativeʺ of other evidence and ʺthe extent to which 
the defendant was otherwise permitted to advance the 
defenseʺ). 
        III.          Zayacʹs Entitlement to a Duress Instruction 
       Finally, we consider whether Zayac was entitled 
to an instruction on the affirmative defense of duress 
with respect to the kidnapping and robbery charges 
(Counts One and Four, respectively).1  We will reverse a 
conviction on the ground that the district court refused 
to give a requested jury instruction ʺonly if the 
requested instruction is ʹlegally correct, represents a 
theory of defense with basis in the record that would 
                                                            
    Although Zayac originally sought the instruction with 
    1

respect to the destruction of evidence counts (Counts Eight–
Eleven) as well, we consider only those arguments he has 
developed on appeal.  See Niagara Mohawk Power Corp. v. 
Hudson River‐Black River Regulating Dist., 673 F.3d 84, 107 (2d 
Cir. 2012) (ʺIt is a settled appellate rule that issues adverted 
to in a perfunctory manner, unaccompanied by some effort 
at developed argumentation, are deemed waived.ʺ (quoting 
Tolbert v. Queens Coll., 242 F.3d 58, 75 (2d Cir. 2001))). 
                                                               10 
 
                                                            11‐4900 
                                             United States. v. Zayac 

lead to acquittal, and the theory is not effectively 
presented elsewhere in the charge.ʹʺ  United States v. 
Kerley, 544 F.3d 172, 177 (2d Cir. 2008) (quoting United 
States v. Doyle, 130 F.3d 523, 540 (2d Cir. 1997)), cert. 
denied, 555 U.S. 1159 (2009).  ʺA defendant is entitled to 
an instruction on an affirmative defense only if the 
defense has ʹa foundation in the evidence.ʹʺ United States 
v. Gonzalez, 407 F.3d 118, 122 (2d Cir. 2005) (quoting 
United States v. Podlog, 35 F.3d 699, 704 (2d Cir. 1994) 
(internal quotation marks omitted)); accord United States 
v. Hurtado, 47 F.3d 577, 584 (2d Cir.) (ʺA defense theory 
must be charged so long as it has some foundation in 
the proof, no matter how tenuous that defense may 
appear to the trial court.ʺ (internal quotation marks 
omitted)), cert. denied, 516 U.S. 903 (1995).  But ʺ[i]f, after 
[a] hearing, the court finds that the defendantʹs 
evidence is insufficient as a matter of law to establish 
the defense, the court is under no duty to give the 
requested jury charge or to allow the defendant to 
present the evidence to the jury.ʺ  United States v. Paul, 
110 F.3d 869, 871 (2d Cir. 1997).  
       Criminal liability ordinarily requires the 
ʺconcurrence of an evil‐meaning mind with an evil‐
doing hand.ʺ  Morissette v. United States, 342 U.S. 246, 
251 (1952).  The affirmative defense of duress excuses 
criminal conduct committed under circumstances from 
which a jury may infer that the defendantʹs hand was 
guided not by evil intent, but by the imminent threat of 
grievous bodily harm.  The defense does not necessarily 
negate mens rea, but it ʺnegates a conclusion of guiltʺ 
under the circumstances.  Dixon v. United States, 548 
U.S. 1, 6–7 (2006) (emphasis added). 
       A defendant invoking a duress defense must 
establish that, at the time of his criminal conduct, (1) he 
faced a threat of force (2) ʺsufficient to induce a well‐

                              11 
 
                                                          11‐4900 
                                           United States. v. Zayac 

founded fear of impending death or serious bodily 
injury,ʺ and (3) he lacked a ʺreasonable opportunity to 
escape harm other than by engaging in the illegal 
activity.ʺ  Gonzalez, 407 F.3d at 122.  A defendant is 
entitled to a jury instruction regarding duress only if he 
makes ʺsome showing on each elementʺ of the defense.  
Id.; accord United States v. Bakhtiari, 913 F.2d 1053, 1057–
58 (2d Cir. 1990), cert. denied, 499 U.S. 924 (1991).  The 
district court here denied Zayacʹs requested instruction 
on the ground that he failed to make the requisite 
showing with respect to the third element, that ʺthe 
defendant . . . take reasonable steps to avail himself of [a 
reasonable] opportunity [to escape], whether by flight 
or by seeking the intervention of the appropriate 
authorities.ʺ  United States v. Alicea, 837 F.2d 103, 106 (2d 
Cir.), cert. denied, 488 U.S. 832 (1988).   
       The court began by considering the trial 
testimony of Special Agent Rodney George of the 
United States Drug Enforcement Administration, who 
related the statements Zayac had made over the course 
of his meetings with investigators.  The court focused 
on the fourth and final meeting, a proffer session on 
December 16, 2010, which Zayac attended with four 
defense attorneys.  During that meeting, Zayac 
described sitting alone in the driverʹs seat of the Jeep for 
several minutes as Gonzalez dragged Riveraʹs body out 
of sight down a hillside just over a guardrail adjoining 
the road.  In a prior conversation with investigators, 
Zayac indicated that the murder weapon remained with 
him in a backpack as he waited for Gonzalez to return.  
The district court concluded that these minutes alone in 
the car constituted a reasonable opportunity to escape 
as a matter of law.   
      Having concluded that Zayac was presented with 
a reasonable opportunity to escape, the court next 

                             12 
 
                                                                                    11‐4900 
                                                                     United States. v. Zayac 

considered whether the kidnapping and robbery 
offenses were ongoing at the time that opportunity 
arose.  The court concluded that the charged crimes 
were ongoing and, reasoning that Zayac had failed to 
avail himself of a reasonable opportunity to escape his 
continued participation in these offenses, denied the 
duress instruction.     
       Turning to our de novo review of the courtʹs 
rejection of Zayacʹs argument, we begin by agreeing 
with the district court that Zayac had, as a matter of 
law, a reasonable opportunity to escape the scene while 
Gonzalez was engaged in disposing of Riveraʹs body.  
Zayacʹs own express recollection placed him alone with 
the murder weapon, in the driverʹs seat of a vehicle, 
while Gonzalez was out of sight, down a hill, struggling 
to dispose of a 232‐pound body.  Under the 
circumstances, we think that no rational juror could 
have found that Zayac lacked a reasonable opportunity 
to escape.2 
      Zayac argues that he was entitled to a duress 
instruction if his own direct contribution to the crimes 
concluded before the escape opportunity arose.  This 

                                                            
   Under the law of this Circuit, the ʺreasonablenessʺ of an 
    2

escape opportunity need not be decided by the jury absent 
special circumstances or the presence of a factual issue.  
Alicea, 837 F.2d at 106‐07.  Nor do we ordinarily consider 
whether the defendantʹs fear might have rendered him or 
her incapable of appreciating the existence of an objectively 
reasonable opportunity to escape.  See id.; Gonzalez, 407 F.3d 
at 122 (concluding that the defendantʹs subjective belief that 
police would not believe her did not excuse failure to seek 
police intervention). 
      
     
                                                               13 
 
                                                         11‐4900 
                                          United States. v. Zayac 

argument depends on the assumption that when Zayac 
was sitting in the Jeep near the Danbury reservoir 
waiting for Gonzalez to dispose of the body, Zayacʹs 
own contribution to the kidnapping, the robbery, or 
both had ended.  We disagree with this premise, and 
conclude to the contrary that Zayac was participating in 
the crime as an accomplice during the period in which 
he had an opportunity to escape.   
        As we have explained, an element of the duress 
defense is the absence of a ʺreasonable opportunity to 
escape harm other than by engaging in the illegal 
activity.ʺ  Gonzalez, 407 F.3d at 122.  We do not read our 
duress jurisprudence to create a different definition of 
ʺengagingʺ in illegal activity for the purposes of a 
duress defense from that used to describe the liability of 
an ordinary accomplice, aider, or abettor.  An 
accomplice who sits in a car while his partner in crime 
disposes of a body is not ʺdoing nothingʺ in a legal 
sense, even if that might be an accurate laypersonʹs 
description.  Last term, the Supreme Court reiterated 
that, ʺ[i]n proscribing aiding and abetting, Congress 
used language that ʹcomprehends all assistance 
rendered by words, acts, encouragement, support, or 
presence . . . ʹ—even if that aid relates to only one (or 
some) of a crimeʹs phases or elements.ʺ  Rosemond v. 
United States, 134 S. Ct. 1240, 1246–47 (2014) (emphasis 
added; citation omitted) (quoting Reves v. Ernst & 
Young, 507 U.S. 170, 178 (1993)).  So long as the 
defendant has ʺassistedʺ in any of these ways, he shares 
liability for any criminal conduct carried out by his 
accomplice with or without his active participation.  ʺIt 
is inconsequential . . . that his acts did not advance each 
element of the offense; all that matters is that they 
facilitated one component.ʺ  Id. at 1247. 



                            14 
 
                                                         11‐4900 
                                          United States. v. Zayac 

      In other words, when an offense is ongoing, a 
defendantʹs continued presence at the scene constitutes 
ongoing participation absent some fact indicating that 
he has disassociated himself from the crime.  The 
question then, as the district court correctly determined, 
is whether the relevant offense was ongoing at the time 
the defendantʹs opportunity to escape arose.  We 
conclude as a legal matter that the violations of both the 
kidnapping and robbery statutes were ongoing at the 
time Zayac failed to take advantage of a reasonable 
opportunity to escape. 
       Section 1201, the federal kidnapping statute 
under which Zayac was charged, criminalizes the 
ʺcarr[ying] away and hold[ing]ʺ of a person ʺfor ransom 
or reward or otherwise.ʺ 18 U.S.C. § 1201(a).  The 
Supreme Court has explained that kidnapping under 
section 1201 is a ʺunitary crime,ʺ which, ʺonce begun, 
does not end until the victim is free.ʺ  United States v. 
Rodriguez‐Moreno, 526 U.S. 275, 281 (1999); see also 
United States v. Seals, 130 F.3d 451, 462 (D.C. Cir. 1997) 
(ʺ[T]he crime of kidnapping continues while the victim 
remains held and a ransom sought.ʺ) (emphasis in 
original); United States v. Godinez, 998 F.2d 471, 473 (7th 
Cir. 1993) (noting that the principle ʺ[t]hat kidnapping 
is a continuing offense . . . means that the statute of 
limitations runs from the release rather than the capture 
of the victimʺ); United States v. Garcia, 854 F.2d 340, 344 
(9th Cir. 1988) (same).    
       Contrary to Zayacʹs suggestion, then, the criminal 
act of kidnapping was not complete once Rivera was 
dead.  Nothing in the language of the statute suggests 
that Congress intended that a victim be considered 
ʺfreeʺ once dead, and the text of the statute implies the 
contrary.  See 18 U.S.C. § 1201(a)(1) (making clear that 
the law applies when a victim is transported across state 

                            15 
 
                                                                                    11‐4900 
                                                                     United States. v. Zayac 

lines ʺregardless of whether the person was aliveʺ at the 
time).  Nor are the evils targeted by the statute—
holding ʺfor ransom or reward or otherwiseʺ—abated 
by the victimʹs death.3  Although we do not decide 
today precisely when a dead victim ceases to be ʺheldʺ 
and the kidnapping offense definitively ends, we think 
the earliest the kidnapping of Rivera could have been 
complete was at the point when Gonzalez—according 
to Zayacʹs version of events—finally abandoned the 
body at the bottom of the hillside near the road.4  
Because the unlawful holding of the victim was ongoing 
at a time when Zayac could reasonably have fled the 
scene, he was not entitled to an instruction regarding 
the defense of duress as to the kidnapping offense. 
       Our conclusion is the same with respect to the 
robbery count.  As this Court has explained, a robbery 
involves ʺboth a taking and a carrying away,ʺ so that 
the ʺescape phase of a crime is not . . . an event 
occurring ʹafter the robberyʹʺ but ʺis part of the robbery.ʺ  
United States v. Reid, 517 F.2d 953, 965 (2d Cir. 1975) 
(emphasis added) (quoting United States v. Von Roeder, 
435 F.2d 1004, 1010 (10th Cir.), vacated on other grounds, 
404 U.S. 67 (1971)); see United States v. James, 998 F.2d 74, 
80 (2d Cir. 1993) (ʺThe escape phase of the crime of bank 
                                                            
    Indeed, the payment of ransom for corpses is an ancient 
    3

practice.  See The Iliad of Homer (Alexander Pope, trans., 
Samuel Johnson, ed. 1779), Book XXIV, ln 169–174 (ʺNo 
longer then ([Joveʹs] fury if thou dread)/Detain the relicks of 
great Hector dead;/Nor vent on senseless earth thy 
vengeance vain:/But yield to ransom and restore the slain.ʺ). 
     We need not and do not decide whether a victim 
    4

continues to be ʺheldʺ for ʺransom or reward or otherwiseʺ 
if, for example, the victimʹs abandoned remains lie 
undiscovered while the perpetrators send ransom notes to 
the victimʹs family or await the payment of a ransom. 
                                                               16 
 
                                                         11‐4900 
                                          United States. v. Zayac 

robbery is part of the ongoing robbery, not an event 
occurring after the robbery, for purposes of 
characterizing the involvement of a party who 
knowingly and willfully joins in the escape phase 
only.ʺ).  In this case, the escape phase continued at least 
until Zayac and Gonzalez returned to New Rochelle, 
where they transferred the stolen marijuana to another 
vehicle together.  See United States v. Grubczak, 793 F.2d 
458, 464 (2d Cir. 1986) (robbery continued while 
defendant extracted stolen money from stolen armored 
car used as getaway vehicle and transferred it to 
another vehicle over two hours after the robbery 
began); United States v. Willis, 559 F.2d 443, 444 (5th Cir. 
1977) (per curiam) (ʺThe crime of larceny obviously 
continues as long as the asportation continues and the 
original asportation continues at least so long as the 
perpetrator of the crime indicates by his actions that he 
is dissatisfied with the location of the stolen goods 
immediately after the crime . . . .ʺ (quoting United States 
v. Barlow, 470 F.2d 1245, 1253 (D.C. Cir. 1972))).  We 
therefore conclude that Zayac also failed to establish his 
entitlement to a duress instruction on the robbery count. 
       As we have explained, duress ʺnegates a 
conclusion of guiltʺ based on a defendantʹs otherwise 
culpable conduct.  Dixon, 548 U.S. at 7 & n.5 (citing 2 
Wayne R. LaFave, Substantive Criminal Law § 9.7(a) 
(2003)).  In this case, Zayac sat for several minutes, 
alone and in possession of a firearm, in the driverʹs seat 
of an automobile that had just been the scene of a 
kidnapping, robbery, and murder, awaiting the return 
of his accomplice, who was out of sight disposing of the 
victimʹs body.  The law does not recognize a duress 
defense in these circumstances, and a defendant in 
Zayacʹs position has no right to a jury instruction 
suggesting otherwise. 

                            17 
 
                                                    11‐4900 
                                     United States. v. Zayac 

                  CONCLUSION 
     For the foregoing reasons, we AFFIRM the 
judgment of the district court. 




                         18